                       ORDER STAYING CERTAIN PROCEEDINGS

        Local Uniform Civil Rule 16(b)(1)(B) provides, “[a] motion to remand... will stay the

attorney conference and disclosure requirements and all discovery not relevant to the remand…

and will stay the parties’ obligation to make disclosures pending the court’s ruling on the motion...”

L.U. CIV. R. 16(b)(1)(B) (emphasis added). A motion to remand [15] has been filed. Therefore,

staying certain proceedings is appropriate.

       IT IS, THEREFORE, ORDERED that the aforementioned proceedings are hereby

STAYED and the [8] case management conference will be cancelled pending a ruling on the

motion to remand. The parties must promptly notify the magistrate judge of any order denying a

motion to remand and must promptly submit a proposed order lifting the stay.

       SO ORDERED this, Monday, April 1, 2019.

                                               /s/ Jane M. Virden
                                               UNITED STATES MAGISTRATE JUDGE
